NOT FOR PUBLICATION

                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ___________________________________
                                             :
 Philip BINNS,                               :
                       Plaintiff,            :
                                             :
               v.                            :
                                             :         Civil No. 16-03283(RBK)
 Loretta LYNCH, Attorney General, U.S.       :
 Department of Justice, AKAL SECURITY,       :                ORDER
 INC.,                                       :
                                             :
                       Defendants.           :
 ___________________________________         :


THIS MATTER arises from the Motion for Summary Judgment of Defendant Loretta Lynch,

Attorney General of the United States of America [Doc. No. 33], seeking to dismiss Plaintiff

Philip Binns’ Complaint. For the reasons set forth in the corresponding Opinion, this Court

GRANTS Defendant’s motion. Because Plaintiff previously dismissed Defendant AKAL

Security, Inc., this matter is now closed. The Clerk of the Court shall CLOSE this case.

Dated: 06/17/19                                                    s/ Robert B. Kugler

                                                                   ROBERT B. KUGLER

                                                                   United States District Judge
